By the Court.

Warner, J.
delivering the opinion.
[1.] The first ground of error assigned upon the record to the judgment of the Court below is, the -overruling the demurrer to the plaintiff’s declaration. The declaration of the plaintiff contains three counts. The first count, though it *131concludes in trespass, is, in its general structure and allegations contained therein, more of the character of an action on the case for a malicious prosecution, than trespass for false imprisonment. But there is no doubt, that at least one of the other two counts is a good count in trespass; and, inasmuch as there was no demurrer to the declaration for a misjoinder of different causes of action, the general demurrer of the defendant thereto, on the ground that the action was mis conceived, was properly overruled. The case, as it stood for trial before the Court and Jury, was an action of trespass for false imprisonment.
[2.] The second assignment of error is, that the Court rejected the evidence offered by the defendant, of the plaintiff’s general character touching the crimen falsi. The technical signification of the term “ crimenfalsi” is understood to be forgery of any Jcind — perjury, dealing with false weights and measures, altering the current coin, making false keys, and the like. 1 Bouvier’s Law Dictionary, 396. 1 Greenleaf’s Ev. §373. The record in this case does not state what particular facts the defendant offered to give in evidence touching the general character of the plaintiff in regard to the crimen falsi; and even if it had, and such facts were admissible in an action of trespass of this character, yet, such facts could not have been given in evidence on the trial of this case, for the reason, that there is no allegation in the defendant’s plea which would authorize it, according to the provisions of the Judiciary Act of 1799. There was no error, therefore, in the ruling of the Court below upon this point. The third assignment of error is to the charge of the Court, to the Jury.
The Court below instructed the Jury, “that if a clemand was made by the Governor of Pennsylvania, upon the Govern- or of Georgia, for Robert J. Williams, it was illegal for the Governor of Georgia to add the alias, and every person who acted under him was a trespasser, and that they were bound to find for the plaintiff, but what amount they must determine.”
It appears from the transcript of the record now before us, *132that at the June sessions of the Court of Oyer and Terminer and Quarter Sessions of the Peace, for the City and County of Philadelphia, in the Commonwealth of Pennsylvania, in the year 1850, a bill of indictment was found by the Grand Inquest of that County, against Robert J. Williams, for the offence of forgery.
On the 25th day of June of that year, the Governor of the State of Pennsylvania made a requisition upon the Governor of the State of Georgia for the said Robert J. Williams, as a fugitive from justice, who, it was alleged, had taken refuge within the latter State, and appointed Robert Johnston as the agent to secure the said Williams, and convey him to the State of Pennsylvania to be dealt with according to law. On the first day of July, 1850, the Governor of Georgia issued his mandate, directed to all the Sheriffs and Constables of the State, commanding them to arrest said fugitive from justice, and deliver him over to the agent appointed by the Governor of Pennsylvania to receive him, as requested, in order that the said fugitive from justice might be carried back to the State in which the offence was alleged to have been committed. With a sincere desire to afford the authorities of Pennsylvania every means within his power to obtain the possession of the fugitive from justice, the Governor of Georgia (for reasons which appear from the testimony contained in the record) inserted in the mandate issued by him for the arrest of Robert J. Williams, the words, “alias Spencer Riley.” On the 2d day of July, 1850, the Sheriff of Bibb County arrested Spencer Riley, a citizen of that County, by virtue of the warrant so issued by the Governor for the arrest of Robert J. Williams, alias Spencer Riley, as a fugitive from justice. The return of the Sheriff on the warrant states, that he had “arrested the body of the within named Spencer Riley, as directed and required by the within named Robert Johnston; having tendered him to the said Robert Johnston, who requested me to hold him until he was ready to leave, and have him in my custody.” For reasons which appear in the record of the testimony, the agent, Johnston, did not take Riley to *133the State of Pennsylvania, but he tvas discharged from the custody of the Sheriff.
[3.] Inasmuch as this record presents a question of the first impression in our Courts, we will avail ourselves of the occasion to express our general views, in relation to the duties and obligations of the Executive officers of the several States in the delivering up of fugitives from justice, to be removed to the State having jurisdiction of the crime, as provided by the Constitution and laws of the United States. It is unquestionably true, that each State has a perfect right to enact such penal laws, to operate within its own territory, as may, in her judgment, best protect persons and property; provided, always, that such laws are not repugnant to the supreme law of the United States. Whenever the laws of such State are violated within its territorial jurisdiction, and the offender flees into the territory of another State, the supreme law of the land declares, that such fugitive shall he delivered up on demand of the Executive authority of the State from which he fled to that State having jurisdiction of the crime. See 4 Article Constitution United States, §2. By the Act of 1793, provision is made to carry into practical effect this provision of the Constitution. All that is required of the Executive authority of any State in the Union, when a fugitive from justice is demanded of the Executive authority of any other State, is, to produce the copy of an indictment found, or an affidavit made before a Magistrate of such State, charging the person so demanded with having committed a crime against the lazos thereof, duly certified as authentic, by the Chief Magistrate of the State from whence the person so charged fled. This being done, the Executive of the State upon whom the demand is made for the surrender of the fugitive, is not authorized, under the Constitution and the law enacted to carry into practical effect that special provision of it, to look behind the indictment, or affidavit, in which the crime against the State is charged, and inquire, whether, by the laws of his own State, the facts alleged would constitute a crime in that State; for, we take it to be a well settled prin*134ciple, that by the law of nations, sovereignty, united with the domain, establishes the exclusive jurisdiction of a State or nation, within its own territory, as to crimes, and to rights, arising therein. Vattel, book 2, chap. 7, §§84, 86. This principle applies with peculiar force to the confederated States of the American Union, embracing, as they do, such a distinct variety of soil, climate, pursuits and institutions.
[4.] Such penal enactments as might be wholly useless in some of the States, are indispensably necessary in others, for the protection of jn’operty and the welfare of society.
[5.] We are not aware that the several States of the Union, when they ratified and adopted the provisions of the Constitution of the United States, surrendered the acknowledged right, which they respectively enjoyed, as sovereign and independent States, to declare, within their territorial limits, what should be considered a criminal offence ; and, if not, they still retain it in as full and ample manner, as they did before the ratification and adoption of that instrument.
[6.] For, it is expressly declared therein, that “the powers not delegated to the United States by the Constitution nor prohibited by it to the States, are reserved to the States respectively, or to the people.” The distinct proposition which we intend to assert and maintain, is, that a State has the same undeniable and unlimited jurisdiction over all persons and things within its territorial limits as any foreign nation, Avhere that jurisdiction is not surrendered or restrained, by the Constitution of the United States. It was to assert and maintain this great principle of State sovereignty that, Avith great humility, I dissented from a majority of the Judges in convention, at their July session, at Milledgeville, in 1834, in the case of Walter S. Adair et al. vs. Hugh Hamil et al. See pamphlet, published by order of the House of Representatives, in 1835, relating to the judicial administration of the Hon. John W. Hooper, page: 25. Subsequent observation and experience, most certainly has not induced me to change or qualify my individual opinion as then expressed, in relation to the reserved rights of the States.
*135[7.] As between sovereign and independent nations, the harboring and protecting criminals, and refusing to surrender them up on demand, to that government whose laws have been violated, may be considered as just cause of war; but one State of the American Union is prohibited, by the Constitution, from declaring war against another State, in order to obtain redress for this wrong and bad faith on the part of the offending State; and hence, the obligation imposed by the Constitution, may be urged, with increased force, in favor of the delivery of the fugitive who may be charged in any State, with a criminal offence against the laws of such State. In order to secure a faithful execution of this, as well as the other provisons of the Constitution, each Executive officer of the several States is required to swear that he ivill support it. To refuse to deliver up a fugitive from justice by the Executive officer of the State in which such fugitive may have taken refuge, on the legally authorized demand of the Executive officer of the State from which he fled, on the pretext, that by the laws of the State in which the fugitive is found, he is not guilty of any criminal offence, would be, in our judgment, an open, palpable violation of the Constitution, to say nothing of the comity and good faith, which ought always to exist between all civilized independent States, and more especially, between the confederate States of the American Union.
[8.] The Governor of Georgia, being deeply impressed with the necessity of discharging his whole constitutional duty to our sister State of Pennsylvania, in regard to the surrender of the alleged fugitive from justice, and believing that Spencer Riley was the same individual, who, under the assumed name of Robert J. Williams, had perpetrated the crime charged in the indictment against the laws of that State, and supposing it would be necessary to authorize his arrest and delivery to the agent appointed to receive him, under the Act of 1793, that his name should be inserted in the warrant issued for that purpose, it was accordingly so done, and the ministerial officers of the State were directed to arrest the *136body of Robert J. Williams, alias Spencer Riley, and deliver him up to the agent of the State of Pennsylvania, that he might be carried to that State, within whose jurisdiction the crime -was alleged to have been committed.
The Governor of Georgia, as is quite apparent from the record, did not attempt to shelter himself under any mere technical quibble, from the discharge of his constitutional duty to the State of Pennsylvania in delivering up the alleged fugitive ; but manifested that generous confidence in the properly constituted legal tribunals of that State, in relation to his trial and punishment there, which ought always to obtain between the Executive officers of each State, towards their sister States, whenever called on to perform their respective duties in regard to the surrender of fugitives, under the express provisions of the laws and Constitiution of the United States.
But it is said, that the Governor of Georgia had no legal right, on the requisition of the Governor of Pennsylvania for the delivery of Robert J. Williams, to issuo a warrant for the arrest of another individual (to wit) Spencer Riley.
As a distinct legal proposition, it is undoubtably true, that the Governor of Georgia had no such right: but the error was committed by him in doing that which he believed to be a faithful discharge of his constitutional duty towards the State of Pennsylvania. The insertion of the alias was not necessary, in our judgment, to have authorized the arrest of Riley, if, indeed, he was the same individual who committed the forgery, under the assumed name of Robert J. Williams. Had Riley been arrested under the warrant issued for the arrest of Williams, without the insertion of the alias, and been carried to the State of Pennsylvania, and put upon his trial in the Court in which the indictment was found, as the defendant named therein, and had pleaded in abatement that his name was not Robert J. Williams, the person named in the indictment, but that his name was Spencer Riley, a different person, it would have been competent for the prosecutor to have replied, that he was the identical person who committed the *137crime, and that he was as well known by the name of Robert J. Williams, as that of Spencer Riley; or that, at the time of committing the crime, he represented his name to be Robert J. Williams, and upon proof of the facts contained in such replication he might have been properly convicted. 1 Chitty’s Crim. Law, marginal page 449. Archibold's Crim. Pleading, 47, 48. 1 Comyn’s Dig. Abatement, letter F, 18. But the party making the arrest, would have taken the responsibility of proving the identity of the person so arrested. The Governor of Georgia not having had any legal authority to insert the alias in the warrant issued by him, it must be considered as a warrant issued for the arrest of Robert J. Williams only. The defendant in the Court below, in contemplation of law, procured and directed the arrest of Spencer Riley, by virtue of a warrant issued for the arrest of Robert J. Williams.
[9.] When a warrant issues for the arrest of W. and R. is arrested under it, although W. and R. may be the same person, all who are concerned in the arrest are trespassers. Cole vs. Hindon, 6 Term Rep. 234. Caffall vs. Huntley, 4 English Com. Law Rep. 331. Scandover vs. Warne, 2 Campbell’s Rep. 270. Shadgett vs. Clipson, 8 East. 328. Griswold vs. Sedgwick, 6 Cowen’s Rep. 445. Scott vs. Ely, 4 Wendell, 555.
[10.] To constitute a justification in such a case, the defendant must allege in his plea, and prove that W. and R. are the same person, that R. is as ivell known by the name of W. as by the name of R. or that R. represented his name to be W. at the time of the commission of the crime for ivhich he is arrested. The defendant in this case did not plead justification; he only pleaded that he probable cause for making the arrest. Had the defendant plead the warrant under which the arrest was made, and the other proceedings on which' it was founded in justification, and had further alleged in his plea, that the defendant was as well known by the name of Robert J. Williams, as Spencer Riley ; that at the time the offence was committed in Philadelphia, the plaintiff represented his *138name to be Robert J. Williams, and was’ in fact, tbe same identical person who assumed the latter name at the time, we should have held such plea, upon principle, to have been good.
Upon such plea having been filed, it would have been competent for the defendant to have requested the Court, to have instructed the Jury, at the trial, that if they believed, from the evidence, that the plaintiff was the same person, who, under the assumed name of Robert J. Williams, committed the forgery in Philadelphia, they should find a verdict for the defendant; for there is certainly evidence in the record which would authorize the Court to have given such instruction to the Jury. But there being no such plea filed, and as the case stood before the Court upon the pleadings, there was no error in the Court below, in charging the Jury, that they were bound to find a, verdict for the plaintiff. While we should have been much better satisfied if the Jury had found a verdict for the plaintiff for merely nominal damages, yet, it was a matter exclusively within their province, to judge of the credibility and effect of the evidence submitted to them; and not being able to find any legal ground on which to reverse the judgment, it must, • therefore, stand affirmed. Let the judgment of the Court below stand affirmed.